F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           May 31, 2005
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                  Clerk

    KAREN MARIE KLINE,

                 Plaintiff-Appellant,

     v.                                                   No. 04-2182
                                                (D.C. No. CIV-04-309 ACT/DJS)
    JAMES HALL, Judge; ART                                 (D. N.M.)
    ENCINIAS, former judge; FIRST
    JUDICIAL; FIRST JUDICIAL
    DISTRICT COURT CLERK; NEW
    MEXICO COURT OF APPEALS,

                 Defendants-Appellees.




                             ORDER AND JUDGMENT            *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.



          After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Karen Marie Kline, proceeding     pro se , appeals the district court’s

order dismissing her action alleging that defendants, who are individuals and

entities connected with the New Mexico judicial system, made it difficult for her

to litigate her pro se state civil actions. Ms. Kline argues that the district court

erred by (1) wrongly determining that she failed to state a claim under Title II of

the Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12131-34; and (2)

unfairly denying leave to amend so that she could clarify her ADA claim.       1



       We review the district court’s order of dismissal    de novo , taking all facts

alleged in the complaint as true and indulging all reasonable inferences in favor

of plaintiff.   Curley v. Perry , 246 F.3d 1278, 1281 (10th Cir. 2001) “We further

construe a pro se complaint liberally.”     Id. The law to be applied to Ms. Kline’s

appeal is set out in   Tennessee v. Lane , 124 S. Ct. 1978, 1994 (2004), in which the

Supreme Court held that Title II of the ADA, as it “applies to the class of cases

implicating the fundamental right of access to the courts, constitutes a valid

exercise of Congress’ power to enforce the guarantees of the Fourteenth

Amendment.”

       This court has examined the briefs, the record, and the applicable law. We

acknowledge Ms. Kline’s contention that she has a memory deficit and an


1
       On appeal, plaintiff does not contest the district court’s dismissal of her
civil-rights claims against Judge Encinias and Judge Hall, based on the doctrine
of judicial immunity.

                                            -2-
information-processing disorder which hamper her pursuit of         pro se litigation.

Like the district court, however, we conclude that her allegations do not “suggest

that [defendants] have denied her access to the judicial system because of her

disability.” R., doc. 21 at 8 (citing   Tennessee v. Lane , 124 S. Ct. at 1980-83,

1992-93).

       As for the denial of leave to amend the complaint, we review the district

court’s order for an abuse of discretion.    Wessel v. City of Albuquerque , 299 F.3d

1186, 1196-97 (10th Cir. 2002). Ms. Kline notes that        Tennessee v. Lane was

announced after defendants’ dismissal motion was at issue and states that, in light

of this timing, she should have been permitted to elaborate upon her claims and

discuss the effect of that decision. The district court’s order of dismissal,

however, carefully analyzed plaintiff’s claims under the principles enunciated in

Tennessee v. Lane.     Under the circumstances, the district court did not abuse its

discretion in denying the motion to amend.         See Curley, 246 F.3d at 1281-82

(holding dismissal of pro se complaint proper where it is obvious plaintiff cannot

prevail on the facts alleged and it would be futile to provide an opportunity to

amend).

       We therefore AFFIRM the judgment of the district court for substantially

the same reasons stated by the district court in its orders filed May 19, 2004 and




                                             -3-
June 3, 2004. Ms. Kline’s motion to proceed    in forma pauperis on appeal is

GRANTED.



                                                    Entered for the Court



                                                    Michael R. Murphy
                                                    Circuit Judge




                                         -4-